Aaron S. Goldberg Attorney-at-Law 9401 Wilshire Blvd., 10th Floor Beverly Hills, CA90212 310-274-9146 October 22, 2007 Board of Directors Writers’ Group Film Corp. (the “Company”) Glendale, CA91204 CONSENT OF COUNSEL I hereby consent to the use of the opinion regarding legality signed by myself as an exhibit to the Company’s Registration Statement on Form SB-2 and to the references to my firm in said Registration Statement. Very truly yours, /s/ Aaron S. Goldberg Aaron S. Goldberg Attorney-at-Law
